DETAILED ACTION

Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive.

Regarding Applicant’s argument that “causing performance of one or more control operations based at least on the second location of the vehicle” integrates the abstract idea into a practical application, Examiner respectfully disagrees. The “control operations” have been broadly recited and include within their scope mere insignificant extra-solution activity such as providing data output based on the second location of the vehicle. Such activity does not integrate the judicial exception into a practical application of the exception.

Regarding Applicant’s argument that Lam does not teach modifying the first region as claimed, Examiner respectfully disagrees. Lam teaches that when there are no road segments in the position envelope (513, Fig. 5), the threshold distance (603, Fig. 6) increases (5:40-41, 1:18-32, esp. 1:29-31). Also see Figs. 3 and 7.

The 35 U.S.C. 112 rejection of claims 11, 24, and 37 has been withdrawn in view of the claim amendments. New rejections have been made, necessitated by the amendments. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-14, 16-27, and 29-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 lines 8-10, it is unclear whether “a map”, “a first threshold distance”, and “a first location of a vehicle” refer to the same map, threshold distance, and first location recited in lines 6-7.

Regarding claim 1 lines 11-13, the step of modifying the first region is recited as being performed when there are no roads within the first threshold distance. The modified first region is recited as corresponding to a second area within a second threshold distance from the first location of the vehicle. However the claim does not include any steps that would ensure that there are any roads within the modified first region. If there are no roads within the modified first region, the intersection recited in lines 16-18 will be null, and the steps recited in lines 19-23 will be incapable of being performed. Further, the second threshold has not been recited as being larger than the first threshold, as was the case in cancelled claim 6. Therefore the claim includes within its scope the second threshold being equal to or less than the first threshold, in which case the modified first region will certainly not contain any roads. It is unclear how the method is performed when there are no roads within the first threshold distance.

Regarding claim 2 lines 22-23, it is unclear what is being controlled in “causing performance of one or more control operations based at least on the second location of the vehicle”. The scope of the “control operations” cannot be clearly determined. 

Regarding claim 7, it is unclear what a “defined” region comprises beyond what has already been recited in claim 1.

Claims 14 and 27 recite the same language as claim 1 and are rejected as indefinite for the same reasons. 

The remaining claims are dependent.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-11, 14, 16-24, 27, and 29-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 – Statutory Category
	Claim 1 recites a method and is therefore a process. Claim 14 recites a processor and is therefore an apparatus. Claim 27 recites a system and is therefore an apparatus.

	Step 2A, Prong One – Recitation of a Judicial Exception
	Claims 1, 14, and 27 recite:
	- determining, based at least on a map, whether one or more roads are within a first threshold distance from a first location of a vehicle;
- identifying a first region within a map based at least on the first region corresponding to a first area that is within a first threshold distance from a first location of a vehicle; 
- modifying the first region to correspond to a second area that is within a second threshold distance from the first location of the vehicle in response to a determination that no roads are within the first threshold distance from the vehicle;
- identifying a second region within the map that is associated with one or more roads indicated by the map; 
- determining a search space within the map representing an intersection of the first region and the second region; and
- determining a second location of the vehicle that is different from the first location of the vehicle based at least on performing a search with respect to the search space.

	These steps fall within the mental processes grouping of abstract ideas enumerated in the 2019 PEG. They comprise observations and evaluations that can be performed in the mind of a human looking at a map.  

	Claims 1, 14, and 27 therefore recite an abstract idea. 

	Step 2A, Prong Two – Practical Application
	Claims 1, 14, and 27 further recite:
-  causing performance of one or more control operations based at least on the second location of the vehicle.
The “control operations” are broadly recited and would appear to include mere insignificant extra-solution activity such as providing output of data based on the second location of the vehicle. Such activity does not integrate the judicial exception into a practical application of the exception.

Claims 14 and 27 further recite generic computer equipment (processors) that is merely used as a tool to perform the abstract idea. In performing the abstract idea the computer equipment merely performs generic computer functions. The generic computer equipment therefore does not integrate the judicial exception into a practical application of the exception.
	
 	Step 2B – Inventive Concept
	As discussed in Step 2A, Prong Two above, the additional elements recited in the claim include insignificant extra-solution activity and generic computer equipment.	
These elements therefore do not amount to significantly more than the abstract idea itself, i.e. they do not amount to an inventive concept. Claims 1, 14, and 27 are therefore not patent eligible.

Claims 3-5, 16-18, and 29-31 merely further describe the approximate geographic location. Claims 7-11, 19-24, and 32-37 merely further describe the abstract idea. These elements therefore do not integrate the abstract idea into a practical application or add significantly more.

Claim Rejections - 35 USC § 102
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 7, 14, 19, 20, 27, 32, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam (US 5436840 A).

Regarding claims 1, 14, and 27, Lam (US 5436840 A) teaches a method, comprising:
	- determining, based at least on a map, whether one or more roads are within a first threshold distance from a first location of a vehicle (503, 509, 513, Fig. 5);
- identifying a first region within a map based at least on the first region corresponding to a first area that is within a first threshold distance from a first location of a vehicle (“position envelope” 503, Fig. 5; 307, Fig. 3; 601, Fig. 6); 
- modifying the first region to correspond to a second area that is within a second threshold distance from the first location of the vehicle in response to a determination that no roads are within the first threshold distance from the vehicle (YES, 513, Fig. 5; at the next iteration of Fig. 5, the threshold 603, Fig. 6 will increase, see 5:40-41, 1:18-32, esp. 1:29-31);
- identifying a second region within the map that is associated with one or more roads indicated by the map (“subset of probable road segments” 507, Fig. 5); 
- determining a search space within the map representing an intersection of the first region and the second region (the “subset of probable road segments” 507, Fig. 5 comprises such intersection); 
- determining a second location of the vehicle that is different from the first location of the vehicle based at least on performing a search with respect to the search space (515, 517, Fig. 5); and
- causing performance of one or more control operations based at least on the second location of the vehicle (the steps in Fig. 5 are “control operations” that are performed iteratively based on output of 517).

Regarding claim 7, Lam teaches that identifying the first region further comprises identifying, based at least on the first threshold distance, a defined region surrounding the first location of the vehicle (Figs. 3 and 6 show “defined” regions).

Regarding claims 19 and 32, Lam teaches that the threshold number of roads is such that the modifying of the first region is in response to determining that no roads are within the first threshold distance from the vehicle (513, Fig. 5). 

Regarding claims 20 and 33, Lam’s teachings encompass circular regions when the semi-major axis and semi-minor axis taught at 5:22-33 are equal. Also see 309, Fig. 3. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 4, 13, 16, 17, 26, 29, 30, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam (US 5436840 A) in view of Agarwal (US 20190265046 A1).

Regarding claims 3, 4, 16, 17, 29, and 30, Lam does not teach the first location including a GNSS-based geographic location of the vehicle, wherein the first threshold distance is based at least on the accuracy of said location. Lam uses dead-reckoning to determine geographic location (401, 405, Fig. 4), the first threshold distance based on the accuracy of said dead-reckoning location (603, Fig. 6).
However GNSS-based positioning is well-known. For example Agarwal, in analogous art, teaches a GNSS-based geographic location of a vehicle (para. [0054]). Agarwal further teaches a first threshold distance based at least on an accuracy of the GNSS-based geographic location of the vehicle (“error range” para. [0054]). 
GNSS-based positioning is known to be more accurate than dead-reckoning. It would have been obvious to modify Lam by using GNSS as taught by Agarwal because it is a simple substitution of one known positioning method for another to obtain the predictable result of increased accuracy, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Regarding claims 13, 26, and 39, Lam does not teach the map comprising a first point cloud, and the search comprising matching the first point cloud with a second point cloud obtained by a LIDAR mounted on the vehicle.
Agarwal teaches that the map of the region comprises a first point cloud, and the search comprising matching the first point cloud with a second point cloud obtained by a LIDAR mounted on the vehicle (paras. [0042], [0061], [0063]-[0065]).
It would have been obvious to further modify Lam according to Agarwal because it is a simple substitution of one known method of search for another to obtain predictable result, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Claim(s) 5, 18, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam (US 5436840 A) in view of Ichikawa (US 5523765 A).

Regarding claims 5, 18, and 31, Lam does not teach the first location received via a user interface. Lam uses dead-reckoning to determine geographic location (401, 405, Fig. 4).
Ichikawa, in analogous art, teaches receiving an initial location of a vehicle via a user interface (9:16-26).  
It would have been obvious to modify Lam according to Ichikawa in order to initialize the dead-reckoning system (1:42-61). This is a matter of using a known technique to improve similar devices (methods, or products) in the same way, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Claim(s) 8, 9, 21, 22, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam (US 5436840 A) in view of Felix (US 10359290 B2).

Regarding claims 8, 21, and 34, Lam does not teach identifying the second region by determining one or more perpendicular distances between the first location of the vehicle and the one or more roads, and identifying a road of the one or more roads as being nearest to the first location of the vehicle based at least on the one or more perpendicular distances. Rather, Lam teaches “[t]he criteria for elimination of road segments may include, but is not limited to, connectivity topology criteria, road segment heading information, and traffic flow restrictions” (5:63 – 6:5).
Felix, in analogous art, teaches determining one or more perpendicular distances between a first location of a vehicle and one or more roads (15:30-33), and 67identifying a road of the one or more roads as nearest to the first location based on the one or more perpendicular distances (15:50-53).
It would have been obvious to modify Lam in view of Felix because Felix teaches an additional known method of identifying nearby roads that could be used with predictable results. This is simple substitution of one known element for another to obtain predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.
  
Regarding claims 9, 22, and 35, Felix further teaches wherein the identifying of the second region further comprises identifying navigable boundaries of the road on the map that is nearest to the approximate geographic location of the vehicle (“edges” 15:47-50). It would have been obvious to further modify Lam in view of Felix for the same reasons discussed above.  

Claim(s) 10, 23, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam (US 5436840 A) in view of Felix (US 10359290 B2) and further in view of Ashida (JP 2005226999 A).

Regarding claims 10, 23, and 36, Felix teaches including, in the second region, navigable boundaries of one or more lanes (“edges” 355, Fig. 3B; “physical extent” 8:13-37, 12:37-55). 
Felix does not teach wherein the identifying of the second region further comprises: including, in the second region, first navigable boundaries of one or more lanes, having a direction of travel that matches a direction in which the vehicle is moving, of the road on the map that is nearest to the approximate geographic location of the vehicle; and excluding, from the second region, second navigable boundaries of one or more lanes, having a direction of travel that is opposite of the direction in which the vehicle is moving, of the road on the map that is nearest to the approximate geographic location of the vehicle.  
However including/excluding road segments based on travel direction is taught, in analogous art, by Ashida (JP 2005226999 A, para. [0007] “an exclusion means for excluding a road link in which the traveling direction of the vehicle is substantially opposite to the traveling direction of the vehicle”). Ashida teaches that erroneous positioning is thereby avoided (para. [0056]). It would have been obvious to further modify Lam in view of Ashida in order to prevent erroneous positioning.

Claim(s) 11, 24, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam (US 5436840 A) in view of Felix (US 10359290 B2), Ashida (JP 2005226999 A), and Johnston (US 10684132 B2).

Regarding claims 11, 24, and 37, Lam does not teach determining altitude, roll and/or pitch as claimed. 
Johnston, in analogous art (abstract), teaches that location information, including heading, of a map segment, can be determined as a function of altitude, roll, and pitch (35:58 – 36:7; 17:11-38, esp. 17:31-38). It would have been obvious to further modify Felix in view of Johnston because it is a known implementation of map segment location information that could be used with predictable results. After map matching to a particular segment, the altitude, roll, and pitch of the vehicle are equal to those of the segment.

Claim(s) 12, 25, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam (US 5436840 A) in view of Forssell (WO 0239063 A1).

Regarding claims 12, 25, and 38, Lam does not teach particle filtering as claimed. 
Forssel, in analogous art, teaches that the performing of the search within a search space comprises: 68determining a set of particles using a particle-filter based localization method, each particle representing an estimated pose of the vehicle (implicit to 406, Fig. 4); and iteratively refining the set of particles using the particle-filter based localization method, the particles of the set after each iteration representing better estimated poses of the vehicle compared to the set of particles in each previous iteration (loop 406-412 combined with measurement update loop shown in Figs. 2-3 comprises such iteration). It would have been obvious to modify Lam according to Forssell because it is a simple substitution of one known method of search for another to obtain predictable result, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648